—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered June 20, 1995, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his guilty plea should be set aside because a language barrier inhibited his understanding of the proceedings. However, to the extent that the defendant claims that he did not understand the plea allocution because of his inability to speak English, his claims are unpreserved for appellate review in the absence of a motion to withdraw his plea (see, People v Marrero, 162 AD2d 419; People v Looney, 111 AD2d 934; see also, People v Valdivia, 198 AD2d 246). The defendant’s contentions that his plea should be vacated due to ineffective assistance of counsel are likewise unpreserved for appellate review in the absence of a motion to withdraw his plea pursuant to CPL 220.60 (People v Sierre, 173 AD2d 211).
In any event, the record belies the defendant’s contentions. His plea, following a detailed allocution through an interpreter, was clearly knowing, intelligent, and voluntary. Rosenblatt, J. P., Miller, Thompson and Friedmann, JJ., concur.